NATIONWIDE VARIABLE INSURANCE TRUST AllianceBernstein NVIT Global Fixed Income Fund Supplement dated December 14, 2010 to the Summary Prospectus dated May 1, 2010 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. On December 14, 2010, the Board of Trustees (the “Board”) of Nationwide Variable Insurance Trust (the “Trust”), including a majority of the trustees who are deemed to be non-interested under the Investment Company Act of 1940, as amended, unanimously approved a Plan of Liquidation and Dissolution (the “Plan”) pursuant to which the AllianceBernstein NVIT Global Fixed Income Fund (the “Fund”) would cease operations and be liquidated. The Board’s decision to liquidate the Fund, and implementation of the Plan, are subject to the approval of the Fund’s shareholders. In the near future, shareholders of the Fund will receive a proxy statement that contains more information about the Plan. INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE PROSPECTUS FOR FUTURE REFERENCE.
